Title: To John Adams from Robert Purviance, 19 December 1801
From: Purviance, Robert
To: Adams, John



Sir,
Baltimore, December 19th. 1801—

By the Maryland Sloop of war Cap. John Rodgers a Box or case was directed for You, and was delivered in the public Store in September last. Since that I have been in daily expectation that it would have been called for by your order, and as that does not appear to be the Case, I suppose You have received no advice of its being shipped; in consequence thereof, I have taken the liberty to forward it agreably to the enclosed receipt of Anthony Gage master of the Schooner Betsy & Polly, bound to Boston I hope it will get safe to hand. I am, / with great respect, / Sir, / Your mot. Obedt. Sert.

Rt. Purviance